DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 rejection has been overcome.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Mallory reference (US Patent No. 1,379,115).
8.	Regarding claim 1, the Mallory reference discloses:
comprising:
at least one hollow cylinder (1) having walls and a piston (2) travelling in a linear reciprocating motion inside the hollow cylinder, coupled by means of a piston rod (8) to a crankshaft (3), wherein the piston rod (8) having a head and a foot comprises: 
- a first hub (FIG. 2—around crankpin (4)) on the head (FIG. 2) coupling with the crankshaft (3), 
- a second hub (FIG. 2—around pin (7)) on the foot (FIG. 2), which is substantially aligned with the first hub (FIG. 2—around crankpin (4)) in a longitudinal direction (FIG. 2) of the cylinder when an axis of the crankshaft (3) is parallel to the longitudinal direction of the cylinder (FIG. 2), and 
- a third hub, (FIG. 2—around pin (12)) also arranged in the foot (FIG. 2) of the piston rod (8), which is offset laterally towards the front with respect to the second hub (FIG. 2—around pin (7)) in the direction of rotation of the crankshaft (3); 
- the piston (2) coupled with the third hub (FIG. 2—around pin (12)) to reach a top dead center TDC when the piston rod (8) is advanced in an advance direction of the crankshaft (3) (FIG. 3) the piston (2) being coupled with the third hub (FIG. 2—around pin (12)) via a link rod (13) in order to enable a clearance between the piston (2) and the guide (6) during the reciprocating motion;
a guide (6) to guide the travel of the piston rod (8) through the cylinder (1) coupled with the second hub (FIG. 2—around pin (7)).
The Mallory reference discloses the invention as essentially claimed.  However, the Mallory reference fails to disclose in contact with the walls of the cylinder wherein the third hub is arranged in an area comprised in an angle from +45 degrees to -45 degrees with respect to a direction that passes through the center of the second hub perpendicularly to the imaginary line that joins the center of the first hub of the head of the piston rod and the center of the second hub of the foot of the piston rod.

The Mallory reference and the Schubert reference teach the invention as essentially claimed.  However, the modified Mallory reference fails to disclose wherein the third hub is arranged in an area comprised in an angle from +45 degrees to -45 degrees with respect to a direction that passes through the center of the second hub perpendicularly to the imaginary line that joins the center of the first hub of the head of the piston rod and the center of the second hub of the foot of the piston rod.
The Caddell reference teaches it is conventional in the art of piston crankshaft interfaces to provide as taught in (FIG. 1) wherein the third hub (FIG. 1—the rightmost link between (4A) and (2)) is arranged in an area comprised in an angle from +45 degrees to -45 degrees with respect to a direction (FIG. 1—dotted horizontal line through third hub (and second hub)) that passes through the center of the second hub (FIG. 1) perpendicularly to the imaginary line (FIG. 1-dotted vertical line) that joins the center of the first hub (11) of the head (FIG. 1) of the piston rod (4) and the center of the second hub (FIG. 1) of the foot (FIG. 1) of the piston rod (4).  Such configurations/structures would allow the use of dual linkages (FIG. 1).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Mallory reference, such that the engine further includes in contact with the walls of the cylinder wherein the third hub is arranged in an area comprised in an angle from +45 degrees to -45 degrees with respect to a direction that passes through the center of the second hub perpendicularly to the imaginary line that joins the center of the first hub of the head of the piston rod and the center of the second hub of the foot of the piston rod, as clearly suggested and taught by the Schubert reference and the Caddell 
9.	Regarding claim 2, the Mallory reference further discloses:
wherein the link rod (13) is in the shape of a fork (FIG. 1), the side branches (15) of which are coupled to the third hub (FIG. 2—around pin (12)) of the piston rod (8), the central branch (FIG. 1) of which is coupled with the piston (2) through the corresponding bolts (14).
10.	Regarding claim 8, the Mallory reference further discloses:
wherein the head (FIG. 2) of the piston rod (8) comprises a detachable section (FIG. 2—area around pin (4)) in order to be able to detachably fasten it to the crankshaft (3) (FIG. 2).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Mallory reference in view of the Schubert reference (US Patent No. 4,567,866).
13.	Regarding claim 3, the Mallory reference fails to disclose:
wherein the guide comprises a body with the general shape of a crown to enable the passage of the piston rod, with at least two curved faces making contact with the walls of the cylinder, comprising a fourth hub for coupling with the second hub through an additional bolt.
The Schubert reference teaches it is conventional in the art of piston crankshaft interfaces to provide as taught in (FIG. 3) wherein the guide (28) comprises a body with the general shape of a crown to enable the passage of the piston rod (25), with at least two curved faces (FIG. 4) making contact with the walls of the cylinder (38), comprising a fourth hub (26) for 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Mallory reference, such that the engine further includes wherein the guide comprises a body with the general shape of a crown to enable the passage of the piston rod, with at least two curved faces making contact with the walls of the cylinder, comprising a fourth hub for coupling with the second hub through an additional bolt, as clearly suggested and taught by the Schubert reference, in order to allow for improved efficiency over internal combustion engines having strokes of equal length [Abstract].
14.	Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Mallory reference in view of the Su reference (Chinese Reference No. CN 2653153Y).
15.	Regarding claim 4, the Mallory reference fails to disclose:
wherein the guide comprises oilers to supply oil to the two curved faces.
The Su reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in (FIG. 1) wherein the guide (FIG. 1—the skirt part of the piston is a guide) comprises oilers (3) to supply oil to the curved faces (FIG. 1).  Such configurations/structures would allow a simple structure that is easy to manufacture [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Mallory reference, such that the engine further includes wherein the guide comprises oilers to supply oil to the curved faces, as clearly 
suggested and taught by the Su reference, in order to allow a simple structure that is easy to manufacture [Abstract].  
16.	Regarding claim 5, the Mallory reference fails to disclose:

The Su reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in (FIG. 1) wherein the oilers (3) are fed by means of a duct (implicit) that is made through the inside of the piston rod (implicit) through which pressurized oil runs and flows out at the second hub (FIG. 1), to which said oilers (3) have access; the additional bolt (FIG. 1—the cross section of the bolt provided in (FIG. 1)) comprising an internal duct (FIG. 1—hole through center of bolt) with accesses (FIG. 1—flow passage extending out from center of bolt) facing the duct (FIG. 1) and oilers (3) to channel the oil to the same (FIG. 1).  Such configurations/structures would allow a simple structure that is easy to manufacture [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Mallory reference, such that the engine further includes wherein the oilers are fed by means of a duct that is made through the inside of the piston rod through which pressurized oil runs and flows out at the second hub, to which said oilers have access; the additional bolt comprising an internal duct with accesses facing the duct and oilers to channel the oil to the same, as clearly suggested and taught by the Su reference, in order to allow a simple structure that is easy to manufacture [Abstract].
Response to Arguments
17.	Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive.  First, the Applicant states that Mallory and Schubert fails to teach the claimed invention because of the addition of the claim language from cancelled claim 7.  Schubert is now included in the rejection so this argument is now moot.  One of ordinary skill in the art .  
	The Applicant states that the combination of the Caddell reference with the Mallory reference to arrive at a construction where the guide slides along the side of the cylinder would be impermissible hindsight because both the Caddell reference and the Mallory reference teach a guide that slides along the inner walls of the piston.  The Schubert reference is being added to the rejection to teach this feature so it is not hindsight but reliance on what is taught in the prior art.  Moreover, how could Caddell and Mallory be based on impermissible hindsight when before the present amendments there was no requirement in claim 7 that the guide slide along the walls of the cylinder.  That does not make sense.  Accordingly, in the present rejection, there is no impermissible hindsight and it would be obvious to modify the Mallory reference so that its guide slides along the cylinder instead of along the piston.  
Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747